Title: From Thomas Jefferson to James Hunter, 10 January 1781
From: Jefferson, Thomas
To: Hunter, James



Sir
Richmond Jany 10. 1781

The importance of your Works to the operations of War will doubtless point them out as a proper object of destruction to the desolating Enemy now in the Country. They are at this time at  Westover and will possibly embark there. Their next expedition we cannot foresee; lest it should be to demolish your Works, I write to Genl. Weedon to take measures for protecting them: In the mean time I would advise you to move directly off into the Country every thing movable. Should you not be able to effect this by your own and hired Waggons, I hereby authorize you to impress Waggons, teams and drivers for that purpose, only placing yourself instead of the public in point of responsibility to the Owners.
I am Sir Your most obt Servt,

T.J.

